                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

JAZ’MIN FRANKS,                           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        ) No. 4:19 CV 1845 RWS
                                          )
GUCKENHEIMER ENTERPRISES,                 )
INC.,                                     )
                                          )
      Defendants.                         )

                        MEMORANDUM AND ORDER

      Plaintiff Jaz’min Franks is a former employee of Defendant Guckenheimer

Enterprises, Inc. According to her complaint, Franks worked for Guckenheimer as

a food prep worker from January 2, 2018 until April 15, 2018, when she resigned

because she could no longer handle the work environment. In this lawsuit, Franks

alleges Guckenheimer violated the Missouri Human Rights Act (§ 213 et seq

RSMo.) by constructively discharging her and maintaining a hostile work

environment on the bases of retaliation, race, and gender.

      Guckenheimer has moved to dismiss or stay this case for arbitration based

on a dispute resolution agreement (“Arbitration Agreement”) Franks signed on

December 19, 2017. [ECF No. 7-1] The Arbitration Agreement contains mutual

promises between the parties to submit any disputes that otherwise would be

resolved by a court of law to final and binding arbitration. The agreement is
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq, and specifically

applies to disputes arising under federal and state employment statutes.

      Franks opposes sending the matter to arbitration on the ground that she does

not have a valid arbitration agreement with Guckenheimer. She argues that the

Arbitration Agreement does not indicate that Guckenheimer also intended to be

bound by it, and that no representative of Guckenheimer signed the agreement. I

find that the circumstances by which Franks entered into the Arbitration

Agreement, and the terms of the agreement itself, clearly demonstrate that both

parties intended to be bound.

      “The essential elements of a valid contract include offer, acceptance, and

bargained for consideration.” Johnson v. McDonnell Douglas Corp., 745 S.W.2d

661, 662 (Mo. 1988). “Offer and acceptance requires that the minds of the

contracting parties meet upon and assent to the same thing in the same sense at the

same time.” Baier v. Darden Restaurants, 420 S.W.3d 733, 740–41 (Mo. Ct. App.

2014) (emphasis and internal citations omitted). Here, Guckenheimer offered the

Arbitration Agreement to Franks as a part of her employment offer. The

agreement contains bargained-for consideration; it provides that both Franks and

Guckenheimer agree to submit all issues arising from Franks’s employment to

arbitration. Franks had the ability opt out of the Arbitration Agreement without




                                         2
affecting her underlying employment offer. Franks chose to accept the agreement,

as indicated by her digital signature at the bottom of it.

      Franks notes that Guckenheimer did not also sign the Arbitration

Agreement. However, the absence of Guckenheimer’s signature at the bottom of

the Arbitration Agreement is not conclusive evidence the company did not intend

to be bound by the contract. In Missouri, “a signature is not the only way to

establish acceptance of the proposed terms of a bilateral contract.” Baier, 420

S.W.3d at 738. “Other evidence” can also “establish [a party’s] assent to abide by

the terms of the agreement.” Id. In this case, the text of the employment

agreement as well as the Arbitration Agreement make clear that that the

Arbitration Agreement binds both parties, and that Guckenheimer intended to be

bound by it.

      First, Guckenheimer digitally signed the employment agreement that

Guckenheimer offered Franks. That agreement lists, as a condition of

employment, that Franks must “review the enclosed Dispute Resolution

Agreement, which provides that unless you timely opt out of arbitration . . . all

disputes related to your employment . . . will be resolved through binding

arbitration.” [ECF No. 7-1, p. 2] Second, the Arbitration Agreement contains

numerous mutual promises binding Guckenheimer, including the following:

“nothing contained in this Agreement shall be construed to prevent or excuse


                                           3
Employee or the Company from utilizing the Company’s existing internal

procedures for resolution of complaints” [Id.]; “this agreement also applies,

without limitation, to disputes regarding the employment relationship, trade

secrets, unfair competition . . .” [Id.]; and “[t]he party bringing the claim must

demand arbitration in writing and deliver the written demand . . . to the other

party.” [Id. at p. 3].

       It is clear in this case that Guckenheimer offered Franks employment,

including a separate Arbitration Agreement, that Franks accepted the dispute

resolution agreement, that the dispute resolution agreement was supported by

bargained-for consideration, and that both parties intended to be bound by the

agreement. The Arbitration Agreement is binding on Franks, and she must submit

her claims to arbitration.

       Because of the Arbitration Agreement, Guckenheimer asks that I dismiss

this case, or stay it in the alternative. While district courts may sometimes exercise

their discretion and dismiss cases governed by a valid arbitration clause, “[t]he

FAA generally requires a federal district court to stay an action pending an

arbitration, rather than to dismiss it.” Green v. SuperShuttle Intern., Inc., 653 F.3d

766, 769 (8th Cir. 2011) (citing 9 U.S.C. § 3). I will stay this case.

       Accordingly,




                                           4
      IT IS HEREBY ORDERED that Defendant Guckenheimer’s motion to

stay this case and compel arbitration [6] is GRANTED.

      IT IS FURTHER ORDERED that this case is stayed until the binding

arbitration process is completed. The parties shall notify the Court of the

completion of the arbitration process or any other development which would affect

the stay of this matter.

      IT IS FURTHER ORDERED that the Clerk of Court shall administratively

close this matter.




                                       _______________________________
                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 8th day of November, 2019.




                                          5
